t c memo united_states tax_court ronnie hairston and gloria cruz hairston petitioners v commissioner of internal revenue respondent docket no filed date ronnie hairston and gloria cruz hairston pro sese stephen c welker and bartholomew cirenza for respondent memorandum findings_of_fact and opinion lauber judge with respect to petitioners’ federal_income_tax for the internal_revenue_service irs or respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure respondent having conceded the penalty the question remaining for decision is whether petitioners were enti- tled to offset against their ordinary_income for a rental real_estate loss of dollar_figure that offset would be allowable only if one of them qualified as a real_estate_professional see 135_tc_365 discussing sec_469 finding that neither of them devoted the requisite 750-plus hours to real_estate activity during we answer that question in the negative and accordingly sustain respondent’s disallowance of the loss deduction findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that is in- corporated by this reference petitioners resided in maryland when they petitioned this court at some time before petitioners purchased two contiguous rental pro- perties in glenn dale maryland bell station road bell and bell station road bell collectively rental properties petitioners resided in a home immediately adjacent to the rental properties each rental property consists of a single-family home located in the middle of a 5-acre lot each lot has a few large trees a surrounding fence and a gravel driveway about feet long each property has a shed and bell has an un- 1all statutory references are to the internal_revenue_code in effect during the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar attached six-car garage neither property has any sidewalks apart from a short path connecting the driveway to the house a long-term tenant occupied bell throughout another long- term tenant occupied bell until date when petitioners evicted her for failure to pay rent the latter property remained vacant until date when petitioners executed a lease with a new tenant during the time bell was vacant petitioners performed maintenance on the property advertised it fielded questions from prospective tenants showed the property to applicants and screened applicants with credit reports and background checks the three leases in effect during had similar terms with variations concerning the stated rent late fees and security deposits the tenants agreed to pay monthly rent in cash or by check made out to mrs hairston to pay utility charges and to perform minor house repairs the tenants also agreed to maintain the yard and surrounding area by removing yard waste and keeping the paths to the driveways free of snow and debris the tenant at each property had rights to use the shed but petitioners re- served primary rights to use the garage pincite bell petitioners parked their vehicles in that garage and used it as storage space for mr hairston’s tools the tenant pincite bell had limited access to the garage for storage purposes but only with petitioners’ permission both petitioners performed tasks in connection with the rental_activity mrs hairston who worked full time for the department of homeland security handled most financial and administrative tasks such as keeping books and depositing rent checks she also performed most tasks related to securing new tenants including market research advertising reviewing rental applications and preparing leases she generally met prospective tenants who came to view the properties during the evening or on weekends mr hairston who had retired before was primarily responsible for upkeep of the two properties he performed some of this work himself eg cut- ting grass and removing snow but secured contractors for major repairs and main- tenance he picked up rent checks from tenants and fielded questions from pros- pective tenants on weekdays when his wife was at work during mr hairston supervised contractors who replaced carpet and painted the interior of bell while it was vacant in each case he met the con- tractors at the house and according to his testimony remained onsite until they finished their work but he did not participate in any of this work himself petitioners jointly filed for a timely form_1040 u s individual in- come tax_return they reported total adjusted_gross_income agi of dollar_figure of which dollar_figure represented taxable social_security_benefits they included with their return a schedule e supplemental income and loss which reported the fol- lowing amounts bell bell total rents received expenses income or loss dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number petitioners claimed the entire dollar_figure loss as an offset to income on line the irs selected petitioners’ return for examination and determined that neither of them qualified as a real_estate_professional it accordingly issued a notice_of_deficiency that disallowed the dollar_figure loss deduction and determined an accuracy-related_penalty petitioners timely petitioned this court contending that at least one of them qualified as a real_estate_professional respondent con- ceded the penalty before trial opinion a burden_of_proof deductions are a matter of legislative grace and taxpayers generally bear the burden of proving their entitlement to all deductions claimed rule a taxpayers bear the burden of substantiating their claimed deductions by keeping and producing records sufficient to enable the irs to determine the correct_tax liability sec_6001 503_us_79 sec_1_6001-1 e income_tax regs petitioners do not contend that they have satisfied the requirements of sec_7491 for shifting the burden_of_proof see rule a the burden_of_proof thus remains on them with respect to all factual issues b analysis sec_469 generally disallows a current deduction for a passive acti- vity loss incurred by an individual generally rental_activity is passive regard- less of the taxpayer’s actual participation in it see sec_469 but certain rental_activity undertaken by a so-called real_estate_professional is ex- cepted from this rule see moss t c pincite 2taxpayers who do not qualify as real_estate professionals may deduct up to dollar_figure of losses attributable to rental_real_estate_activities in which they actively continued to qualify as a real_estate_professional a taxpayer generally must per- form more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 for taxpayers filing a joint_return at least one spouse must inde- pendently satisfy the 750-hour requirement id subpara b flush language see oderio v commissioner tcmemo_2014_39 107_tcm_1214 the material_participation requirement applies separately to each interest in rental real_estate unless the taxpayer has made an election to treat all real_estate activities as a single activity see sec_1_469-9 income_tax regs in his post-trial brief respondent does not dispute that petitioners elected to treat their properties as a single activity or that they materially participate d in the rental_activity see id para g providing that a prior-year election is binding for future years in which the taxpayer qualifies for their part petitioners concede continued participated sec_469 but this deduction begins phasing out when agi reaches dollar_figure and is totally phased out when agi reaches dollar_figure see sec_469 for this purpose agi is determined without regard to taxable social_security_benefits and certain other items petitioners were unable to deduct any losses under sec_469 because their agi excluding taxable social securi- ty benefits exceeded dollar_figure sec_469 sets forth a special rule for taxpayers that are closely held c corporations that they cannot combine their respective hours of participation to reach the required 750-hour total but they contend that they have substantiated sufficient hours to enable mr hairston by himself to qualify as a real_estate_professional for we disagree a taxpayer may substantiate the required hours of participation by any reasonable means but a ballpark guesstimate will not suffice moss t c pincite in the absence of c ontemporaneous daily time reports logs or similar documents the extent of participation may be established by the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries sec_1_469-5t temporary income_tax regs fed reg date petitioners produced a calendar for each rental property that purports to show the number of hours worked each day together the calendars include separate entries each entry describes a task and the hours allegedly consumed in performing that task without indicating which petitioner did the work the hand- writing on all entries seems identical some of these entries were recorded on the day of performance but most were made at the end of the week or later the parties agree that the calendars show for the two properties a total of no more than recorded hours but they disagree initially as to which hours and tasks are attributable to which petitioner petitioners at trial identified who per- formed certain tasks eg mowing grass and removing snow but many entries are ambiguous in this respect in his post-trial brief respondent allocated the recorded hours between peti- tioners on the basis of their testimony concerning their general division of labor respondent thus attributed of the recorded hours to tasks performed by mrs hairston hours to tasks performed by mr hairston and hours to tasks that could be attributable to either of them if all the uncertain hours in respondent’s calculation were put on mr hairston’s side of the ledger his share of the recorded hours would be petitioners urge that his total should be increased to assuming the best-case scenario for petitioners whereby recorded hours are deemed attributable to mr hairston we find that they have not satisfied their burden_of_proof we find the hours recorded on the calendars to lack credi- bility for several reasons every task recorded on the calendars no matter how trivial is listed as having taken at least one hour to complete of the recorded entries or roughly one-third record tasks that allegedly consumed exactly one hour these include entries for doing nothing more than receiving a rent payment issuing a receipt for a payment or depositing a check at the bank there are distinct one-hour entries for paying mortgage there are distinct one-hour entries--all of which petitioners attribute to mr hairston--for hunting down or remind ing the tenant to pay rent three of these entries appear in the same week including two on the same day there are nine distinct one-hour entries for inspecting vacant property ie walking next door to bell to make sure it had not been broken into this pattern of inflating recorded hours undermines the credibility of petitioners’ calendars overall a similar inflationary pattern emerges from petitioners’ accounting for snow removal activities which allegedly consumed between and hours during to begin with petitioners appear to have had no obligation to un- dertake snow removal for their tenants under the terms of the leases they drafted one-third of the purported hours--31 hours in date--were recorded in a five-day span during which mr hairston allegedly spent hours prepar ing for snow storm hours doing snow removal and another hours deicing at trial petitioners sought to explain this large time commitment by asserting that many hours were needed to clear snow from the driveway to the six-car garage but neither tenant had any material right to use the garage which petitioners used to store their own vehicles and mr hairston’s tools we infer that most of the time spent clearing snow from that driveway was for petitioners’ own benefit an inflationary pattern also emerges from the calendar entries recording time that mr hairston allegedly spent supervising contractors he recorded many hours during which he allegedly watched contractors work including hours while they installed and cleaned carpet during one week in december he record- ed another hours supervising contractors who were painting the interior of bell we understand that mr hairston having recently retired had time on his hands but we cannot believe that he spent an entire week watching paint dry in any case we think little of the time mr hairston spent watching contrac- tors qualifies as work perform ed see sec_1_469-9 income_tax regs assuming arguendo that he actually stayed on the premises every moment the contractors were there he did not do this at the request of or to benefit tenants the contractors did most of their work pincite bell which was vacant and peti- tioners could not explain why mr hairston needed to be on site for hours that week we conclude that he was at best on call to answer questions from the contractors and lock the house when they finished on call hours do not count towards the 750-hour requirement because no services have in fact been perform- ed see moss t c pincite sec_1_469-9 income_tax regs personal services means any work performed by an individual in connection with a trade_or_business emphasis added having heard petitioners’ testimony and reviewed the record as a whole we conclude that the recorded hours they attribute to mr hairston were inflated by at least hours most likely more they have accordingly failed to carry their burden of proving that either of them satisfied the 750-hour service require- ment that a taxpayer must meet to qualify as a real_estate_professional because sec_469 precludes deduction of their passive_activity_loss we sustain respond- ent’s disallowance of the dollar_figure deduction they claimed to implement the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the penalty
